ON MOTION FOR REHEARING AND CLARIFICATION

HARRIS, Judge.
Herbert Wilson King has moved for rehearing and clarification of our previous per curiam affirmed opinion. We grant his request.
In 1995, King was charged with violations of section 794.01, Florida Statutes, which were alleged to have occurred in 1970 and 1972. Although the statute was repealed in 1974, the trial court held that King should be prosecuted under the statute as it existed on the date of the offenses. We agree and affirm.
Article X, Section 9 of the Florida Constitution provides that “Repeal or amendment of a criminal statute shall not affect prosecution or punishment for any crime previously committed.” In Pensacola & A.R. Co. v. State, 45 Fla. 86, 33 So. 985 (1903), the Florida Supreme Court pointed out that this constitutional provision (then Article 5, Section 32), constitutes a savings clause to allow criminal prosecutions under repealed statutes. See also Plummer v. State, 83 Fla. 689, 92 So. 222 (1922). Tooley v. State, 675 So.2d 984 (Fla. 5th DCA 1996), relied on by King, is distinguishable because the statute involved in Tooley was repealed before it became effective.
AFFIRMED.
DAUKSCH and ANTOON, JJ., concur.